UNPUBLISHED

UNITED STATES COURT OF APPEALS
               FOR THE FOURTH CIRCUIT


JAMES GRIMMETT,                          
                           Petitioner,
                  v.
ARCH OF WEST VIRGINIA/APOGEE
COAL COMPANY; DIRECTOR, OFFICE OF                No. 00-2379
WORKERS’ COMPENSATION PROGRAMS,
UNITED STATES DEPARTMENT OF
LABOR,
                     Respondents.
                                         
               On Petition for Review of an Order
                 of the Benefits Review Board.
                         (99-0819-BLA)

                       Submitted: March 6, 2001

                        Decided: April 4, 2001

   Before WILKINS, LUTTIG, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

S. F. Raymond Smith, RUNDLE & RUNDLE, L.C., Pineville, West
Virginia, for Petitioner. William S. Mattingly, JACKSON & KELLY,
P.L.L.C., Morgantown, West Virginia, for Respondents.
2                GRIMMETT v. ARCH   OF   WEST VIRGINIA
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:
   James Grimmett seeks review of the Benefits Review Board’s deci-
sion and order affirming the administrative law judge’s ("ALJ")
denial of black lung benefits pursuant to 30 U.S.C.A. §§ 901-945
(West 1986 & Supp. 2000). Grimmett contends that the ALJ erred by
finding that he was not totally disabled due to pneumoconiosis. We
affirm.
   We must affirm the Board’s decision if it correctly found that the
ALJ’s decision is supported by substantial evidence and is in accor-
dance with law. Richardson v. Director, Office of Workers’ Compen-
sation Programs, 94 F.3d 164, 167 (4th Cir. 1996). Our review of the
record discloses that the Board’s decision is based upon substantial
evidence and is without reversible error. The ALJ’s decision to com-
bine his discussion of whether Grimmett established total disability
with the question of causation was harmless error. Sahara Coal Co.
v. Office of Workers’ Compensation Programs, 946 F.2d 554, 558
(7th Cir. 1991) (holding harmless error doctrine applicable to judicial
review of ALJ action in Black Lung cases; "If the outcome of a
remand is foreordained, we need not order one."); Newell v. Director,
Office of Workers’ Compensation Programs, 933 F.2d 510, 512 (7th
Cir. 1991) ("While the regulations do not specifically provide us with
grounds to hold an ALJ’s error harmless, we have not been reluctant
to rely on harmless error when a remand would be futile (and
costly)."). In addition, we find that there was no error in the ALJ’s
decision to accord greater weight to the opinions of Drs. Zaldivar,
Walker and Loudon and lesser weight to Dr. Rasmussen’s opinion.
   Accordingly, we affirm on the reasoning of the Board. See Grim-
mett v. Arch of West Virginia Apogee, BRB No. 99-0819-BLA
(B.R.B. Sept. 21, 2000). We dispense with oral argument because the
facts and legal contentions are adequately presented in the materials
before the court and argument would not aid the decisional process.
                                                          AFFIRMED